DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim subject matter “contact between said covering and said valance causes said valance to pivot away from said headrail” of claim 1 (the covering contacting the valance) must be shown or the feature(s) canceled from the claim(s).  Note that the no drawing shows a covering with the valance or headrail. No new matter should be entered.
The drawings are objected to because figures 3 and 6 didn’t use proper cross sectional shading to differentiate a rubber (230, 330) and a plastic material (210, 312, 220, 322).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "a portion" in line 1 renders the claim indefinite because “a portion” of said valance was introduced in line 10 of claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaoui (US 20170333935 A1).
Regarding claim 12, Chaoui teaches a mount (shown in Fig. 16 below) for [intended use] movably coupling a valance to a headrail of an architectural-structure covering, the mount comprising: a first portion (labeled in Fig. 16 below) for [intended use] operatively coupling (capable of performing said function) to said headrail; a second portion (labeled in Fig. 16 below) for operatively coupling (capable of performing said function) to said valance; and an intermediate portion 

    PNG
    media_image1.png
    367
    630
    media_image1.png
    Greyscale

Regarding claim 13, Chaoui teaches said first portion (labeled in Fig. 16 above) and said second portion (labeled in Fig. 16 above) are manufactured from a first material having a first rigidity (rigid plastic), and said intermediate portion (labeled in Fig. 16 above) is manufactured from a second material having a second rigidity (flexible rubber), said first rigidity (rigid plastic) being greater than said second rigidity (flexible rubber).

Regarding claim 15, Chaoui teaches said first portion (labeled in Fig. 16 above), said second portion (labeled in Fig. 16 above), and said intermediate portion (labeled in Fig. 16 above) are integrally made (integrally connected to each other as shown in Fig. 16).
Regarding claims 16, Chaoui teaches said intermediate portion (labeled in Fig. 16 above) includes a living hinge (the rubber belt acts as a hinge).  
From paragraph [00181]
[0181] FIG. 16 illustrates an embodiment of an another soft flexible living hinge of the ductless enclosure apparatus 100. In this figure, a pre-fabricated double "U" channel made of rigid plastic with a soft rubber like material in the middle section, is used to connect the two enclosure panels of the housing unit 101. Each of the two panels slide into the U channels at both ends.
Regarding claims 17, Chaoui teaches said first portion (labeled in Fig. 16 above) includes a first planar surface (shown in Fig. 16 above) for [intended use] coupling to a front surface of said headrail 54.
Regarding claims 18, Chaoui teaches said second portion (labeled in Fig. 16 above) includes a second planar surface (shown in Fig. 16 above) for [intended use] coupling to a rear surface of said valance 42.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ingold (US 4497436 A); or in the alternative as being unpatentable over Ingold in view of Chaoui.
Regarding claims 1 and 19 [for method claim 19, the steps are inevitably taught via the structure and function of Ingold discussed in more detail hereinafter], Ingold teaches an architectural-structure covering (shown in Fig. 1) comprising: a headrail 54; a covering 82 movable between (Col. 2, lines 57-65) a retracted position and an extended position; a valance 42 operably associated (shown in Fig. 3) with said headrail 54; and one or more mounts (at 102/104; see fig. 3) for [intended use] movably coupling (Col. 3, line 67 – Col. 4, line 5) said valance 42 to said headrail 54 so that when said covering 82 is in said retracted position contact between (shown in Fig. 3) said covering 82 and said valance 42 causes said valance 42 to pivot away (the covering is inevitably able to perform this function as shown in Fig. 3) from said headrail 54; wherein each of said one or more mounts includes: a first portion (see marked up fig. 3 inserted below) for [intended use] operatively coupling (connected) to said headrail 54 (as seen in 

    PNG
    media_image2.png
    537
    675
    media_image2.png
    Greyscale


However Ingold is silent concerning said intermediate portion having increased flexibility relative to the first and second portions for enabling said first 
As a second alternative rejection:
Attention is directed to Chaoui which teaches said intermediate portion (labeled in Fig. 16 above) having increased flexibility (the first and second portions are made of rigid plastic and the intermediate portion is made of flexible rubber) relative to the first and second portions (labeled in Fig. 16 above) for enabling said first and second portions (labeled in Fig. 16 above) to move relative to each other (shown in Fig. 16).   Alternatively note the living hinges of fig.’s 13 and 14 too.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the flexible intermediate portion of Ingold with Chaoui’s increased flexible intermediate portion to provide the 
Regarding claim 2, Ingold teaches all of the elements of the current invention as stated above except said first portion and said second portion are manufactured from a first material having a first rigidity, and said intermediate portion is manufactured from a second material having a second rigidity, said first rigidity being greater than said second rigidity.
Chaoui teaches said first portion (labeled in Fig. 16 above) and said second portion (labeled in Fig. 16 above) are manufactured from a first material having a first rigidity (rigid plastic), and said intermediate portion (labeled in Fig. 16 above) is manufactured from a second material having a second rigidity (flexible rubber), said first rigidity (rigid plastic) being greater than said second rigidity (flexible rubber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ingold with a first material (plastic) and a second material (rubber) components, as taught by Chaoui, to increase flexibility while maintaining stability/durability at the connecting ends.
Regarding claim 3, Chaoui teaches said first material is a plastic (shown in Fig. 16) and said second material is a rubber (shown in Fig. 16).
Regarding claim 4, Chaoui teaches said first portion (labeled in Fig. 16 above), said second portion (labeled in Fig. 16 above), and said intermediate 
Regarding claim 5, Chaoui teaches said intermediate portion (labeled in Fig. 16 above) includes a living hinge (the rubber belt acts as a hinge - note that no further narrowing limitation to describe the living aspect of the living hinge as claimed - also note fig.’s 13 and 14).
Regarding claim 6, Ingold in view of Chaoui teaches said one or more mounts is a single mount extending an entire length (shown in Fig. 3) of said headrail 54.
Regarding claim 9, Ingold in view of Chaoui teaches said first portion (labeled in Fig. 16 above) includes a first planar surface (shown in Fig. 16 above) for coupling to a front surface of said headrail 54.
Regarding claim 10, Ingold in view of Chaoui teaches said second portion (labeled in Fig. 16 above) includes a second planar surface (shown in Fig. 16 above) for coupling to a rear surface of said valance 42.
Regarding claim 20, Ingold teaches moving at least a portion of said valance 42 away from said headrail 54 includes pivotably moving (shown in Fig. 3) said valance 42 from said headrail 54 as a result of said covering portion contacting (Fig. 3 shown the valance 42 connects with the covering 82 by 122) said valance 42.  Inevitably this step is performed.
Regarding claims 11 and 21, said valance includes a stiffening member 120 to stiffen said valance, said stiffening member extending a full height of said 
Regarding claims 12-18, note these limitations are taught by the teachings of Chaoui as explained above, and therefore the limtiaitons are also taught by the combination of Ingold and Chaoui.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ingold in view of Chaoui as applied to claim 1 above and hereinafter the modified device of Ingold, in further view of Dagon (US 4844519 A).
Regarding claim 7, the modified device of Ingold teaches all of the elements of the current invention as stated above except said one or more mounts is a plurality of mounts spaced along a longitudinal length of said headrail.
Dagon teaches a plurality of mounts (Fig. 1 shows 3 mounts/hinges on the right side of the door) spaced along a longitudinal length.

Regarding claim 8, the modified device of Ingold teaches all of the elements of the current invention as stated above except said first portion is adapted and configured to be received within a groove formed on said headrail.
Dagon teaches said first portion 2 is adapted and configured to be received within a groove (in Fig. 3, groove/slot is shown near 2) formed on said headrail 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ingold with a groove, as taught by Dagon, to make a flush connection between the first portion and the headrail.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634